Citation Nr: 1712226	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for temporomandibular joint syndrome (TMJS) with myofascial pain and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Moats, Counsel


INTRODUCTION

The Veteran served on active duty July 24 to November 26, 1985 and March 1987 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO). Jurisdiction is now with the North Little Rock, Arkansas RO. 

The Veteran testified at a videoconference hearing in May 2013 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In February 2016, the Board denied the issues of entitlement to a disability rating in excess of 20 percent for temporomandibular joint syndrome (TMJS) with myofascial pain and headaches and entitlement to a disability rating in excess of 10 percent for fracture of the right fifth metacarpal base post-operative excision of loose bony fragment, and remanded the issues of entitlement to service connection for an acquired psychiatric disability and hypertension and entitlement to a disability rating in excess of 30 percent for right maxillary sinusitis associated with nose fracture for further development.

Thereafter, the Veteran appealed the portion of the decision that denied a disability rating in excess of 20 percent for TMJS with myofascial pain and headaches to the United States Court of Appeals for Veterans Claims (Court).  In a January 2017 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the February 2016 decision with respect to this issue, which was granted in a February 2017 Order.  The Veteran did not appeal the issue of entitlement to a disability rating in excess of 10 percent for fracture of the right fifth metacarpal base post-operative excision of loose bony fragment.

Moreover, as it does not appear that the Agency of Original Jurisdiction (AOJ) has completed all of the development with respect to the issues of entitlement to service connection for an acquired psychiatric disability and hypertension and entitlement to a disability rating in excess of 30 percent for right maxillary sinusitis associated with nose fracture, these matters are not currently before the Board and will be addressed in a later Board decision, if necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the January 2017 JMR determined that a remand is required as the JMR found that the Board erred by failing to address favorable evidence of record and to discuss why a separate compensable rating was not warranted for headaches.  

Further, the JMR stated that the most recent December 2009 VA examination did not specifically address whether the Veteran's headaches were prostrating in nature.  Moreover, the JMR noted that multiple medical room visits in 2010 and 2011 for headaches appear to suggest that the condition increased in severity since the December 2009 examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Thus, in light of the JMR, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's TMJS with myofascial pain and headaches.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.

Lastly, in light of the need to remand, the AOJ should obtain any additional, current VA clinical records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional, current VA clinical records as may relate to the disability at issue.  See 38 C.F.R. § 3.159 (2016).

2.  After any additional records have been obtained, schedule the Veteran for an appropriate VA examination(s) to ascertain the current severity of his TMJS with myofascial pain and headaches.  The electronic record should be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all clinical findings should be reported.  

The appropriate examiner should describe the nature and severity of all manifestations of the Veteran's service-connected TMJS with myofascial pain and headaches.  

With respect to the Veteran's TMJS, the appropriate examiner should report the ranges of motion of the temporomandibular articulation, inter-incisal and lateral excursion, in millimeters.

With respect to the Veteran's headaches, the appropriate examiner should specifically address the nature, frequency, and severity of any prostrating attacks due to the Veteran's headaches .  

The examiner(s) should also discuss the impact such disability has on the Veteran's activities of daily living and employment. 

The examiner(s) should also address whether the record reflects any change(s) in the severity of the Veteran's disability at any point since the date of claim, May 11, 2009 and, if so, the approximate date(s) of any such change(s).

A rationale should be provided for any opinion offered.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue on appeal should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



